DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 recites, “cause selection of a trained style transformation model from multiple trained style transformation models responsive to a class label applied to the image segment.”
Claim 12 recites, ”according to a trained style transformation model selected from multiple trained style transformation model responsive to a class label applied to the image segment.”
Claim 18 recites, selecting a trained style transformation model from multiple trained style transformation models responsive to a class label applied to the image segment.”
The above claim limitations are similar. However applicant doesn’t have support of selecting trained style transformation model from multiple  trained style transformation models responsive to a class label applied to the image segments.
Applicant indicated that Paragraphs [0043][0046][00980] and [0083]. However these paragraph doesn’t tell about selecting a trained style formation model from multiples models in response to applying a labet to an image segment. Fig. 4a and 4B shows style transformer 408 but specification doesn’t tell how a trained style transformation model is selected from many based on label application to an image segment.
 Therefore the claims are rejected under new matter.
Dependent claims 2-11, 13-17 and 19-22 are also rejected by virtue of dependency.
Allowable Subject Matter
Claims 1-22 are allowable over prior arts.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 12 and 18 are allowable over prior art because the applicant’s argument is persuasive that the prior arts of record doesn’t teach the feature of selecting a style transformation model from multiple models based on label of an image segment. A further search by examiner didn’t provide applicable prior art to reject the amended limitation.
It is to note though the amended limitation doesn’t have prior art, but applicant doesn’t have support for the limitations. So there are  112(a) new matter  rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 570-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/          Primary Examiner, Art Unit 2619